Case 2:20-cv-00955-JLB-NPM Document 58-8 Filed 03/29/21 Page 1 of 5 PagelD 582
A Skeptic Infiltrates a Cruise for Conspiracy Theorists | WIRED https://www.wired .com/2016/02/conspira-sea-cruise-know-truth/

Get WIRED for just $5 SUBSCRIBE NOW

APRIL GLASER SCIENCE 42.08.2016 66:88 AM

A Skeptic Infiltrates a Cruise
for Conspiracy Theorists

Conspira-Sea is a seven-day cruise where fringe thinkers can
discuss everything from crop circles to mind control on the open
sea.

 

Exhibit 8

 

 

 

lof 5 3/9/21, 2:06 AM
Case 2:20-cv-00955-JLB-NPM Document 58-8 Filed 03/29/21 Page 2 of 5 PagelD 583

A Skeptic Infiltrates a Cruise for Conspiracy Theorists | WIRED https://www.wired.com/2016/02/conspira-sea-cruise-know-truth/

2 of 5

 

The Ruby Princess cruise ship docked at Port Everglades in Fort Lauderdale on November 3, 2014. ALAMY

SAY YOU'RE NOT one to believe the mainstream media. Maybe you think climate
change is an elaborate hoax or the medical community is trying to hide the
myriad dangers of vaccinations. Perhaps you are utterly convinced the

government is overrun by reptilian beings.

Where on Earth can you go to get away from it all, and mingle with those who
share your views? Well, Conspira-Sea, of course. It's a seven-day cruise where
fringe thinkers can discuss everything from crop circles to mind control on the
open sea. Last month's cruise featured a caravan of stars from a surprisingly vast
galaxy of skeptics and conspiracy theorists, including Andrew Wakefield, known
for his questionable research and advocacy against vaccines. Also aboard was
Sean David Morton, who faced federal charges of lying to investors about using

psychic powers to predict the stock market.

3/9/21, 2:06 AM
Case 2:20-cv-00955-JLB-NPM Document 58-8 Filed 03/29/21 Page 3 of 5 PagelD 584

A Skeptic Infiltrates a Cruise for Conspiracy Theorists | WIRED https://www.wired.com/2016/02/conspira-sea-cruise-know-truth/

3 of 5

But they had an outsider among them, and not one from another planet. Harvard-
educated attorney Colin McRoberts is writing a book about people who believe in
conspiracy theories, and used a crowdfunding campaign to book passage on the

cruise. He blogged about his adventure and told us all about it---including the bit
where the IRS arrested Morton when the ship returned to port.

__What were some of the conspiracies discussed on board?

We had about a dozen presenters of all different stripes. Some technical or
scientific experts, but only one scientific speaker, Wakefield, had a legitimate
education. The rest were into new-age or were conspiracy theorists in the

traditional sense. Or aliens, They all had their various specialities.
__And what were the attendees like? __

The people on the cruise tended to be there with a primary focus on one or two
big issues. They were there to learn about vaccines. Or they were there to find out
more about astrology. But they were interested in everything else. I didn’t talk to

anybody who wasn’t willing to kind of go outside their comfort zone.

Most people had advanced degrees, for the most part master’s. I talked to at least
one woman who had a PhD, in counseling. There were also some people there
who were blue collar. I talked to one person who was a metal worker, another
who was a nurse. And I talked to a teacher and a couple who own a new-age

bookstore. There was a pretty decent diversity in terms of backgrounds.

What was the relationship between the attendees and observers like you on

board?

It was a very tense environment on the boat. There were a couple of instances in
which the journalists on board had been treated poorly by a couple of the
presenters. One of the journalists was ambushed in the Internet cafe by a couple

who had accused her of being an agent of the CIA. She managed to persuade

3/9/21, 2:06 AM
Case 2:20-cv-00955-JLB-NPM Document 58-8 Filed 03/29/21 Page 4 of 5 PagelD 585

A Skeptic Infiltrates a Cruise for Conspiracy Theorists | WIRED https://www.wired.com/20 16/02/conspira-sea-cruise-know-truth/

4of5

them that she was not an undercover agent.
Did anyone succeed in indoctrinating people?

The anti-GMO track was probably the most effective in terms of changing
people’s behavior. The primary speaker worked very hard, not at convincing
people that GMOs are evil, but in giving specific tools for convincing others that
GMOs are evil. Which was, the ethics of it aside, a savvy way to activate some

communicators and try and shift actual behavior in the real world.

__Wakefield was the most prominent personality on board. What was his

presentation like? __

I think Wakefield is unhappy with the fact that his career has now taken him toa
conspiracy conference in which he’s sharing billing with the third dimensional
delegates of the galactic roundtable. He sees himself as someone who can
champion his issues as an issue of public health, and instead he winds up in sort
of a side show.

In his presentation, he launched into a very direct, very passionate, and I think a
very heartfelt defense of his own words, explaining essentially that he was
unjustly demonized. I got the impression that he was wanting a sort of
redemption story. I think this is his second arc. He’s trying to redeem himself and

start over, not as a medical expert, but as an issue activist.
What do you think motivates these fringe theory evangelists?

I thought that both of the pseudo-legal speakers were con-men. People left with
specific, terrible, dangerous advice that could really ruin their lives. There’s
definitely a streak of con-artistry in a man that gets up and tells you this is how
you get rid of your debts, and doesn’t say, oh and by the way, I'm under
indictment for doing this. Sean David Morton didn’t know that he was going to be
arrested right after he got off the boat. But he knew the IRS had raided him, I

found out later, and was fighting the raid in trial for using some of the legal tricks

3/9/21, 2:06 AM
Case 2:20-cv-00955-JLB-NPM Document 58-8 Filed 03/29/21 Page 5 of 5 PagelD 586

A Skeptic Infiltrates a Cruise for Conspiracy Theorists | WIRED https://www.wired.com/2016/02/conspira-sea-cruise-know-truth/

Sof5

he talked about in his presentation.

At the same time I think those presenters believed what they were saying. It turns
out that both pseudo-legal speakers were both doing it themselves. And that
really surprised me because I didn’t think that anybody would really spend that
kind of time and effort learning how to pull these tricks off and not realize at

some point that it will never work.
__What do the attendees get out of the cruise? __

I think a lot of people who get stuck in an ideology that’s based on some irrational
idea, like how Bigfoot exists or that vaccines cause autism or that GMOs are
poisonous or the legal stuff, they kind of define the idea in opposition to the
mainstream. So I think what a Jot of them are looking for is a community and a
culture that supports them and doesn’t judge them for having this unusual belief.

They come together not just on a cruise ship, but in a community.
Is there anything we can learn from the attendees?

We tend to receive information filtered through our friends, and colleagues, and

Laer WIREDfor _.

The news of the future, now.

or ae nnn n en mennee 7 ee nae See esem me sm A pe ee freee em eee cee ep eens ow

science.

That happens to everybody, not just conspiracy theorists. We all do it. And that’s
why I think it’s so important for us to kind of get outside of our little communities,

step across the aisle, and have that conversation with someone who is different.

3/9/21, 2:06 AM
